        Case 1:20-cv-10617-WGY Document 109 Filed 04/21/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO             )
and JULIO CESAR MEDEIROS NEVES,            )
                                           )
Petitioners-Plaintiffs,                   )
                                          )   20-cv-10617 WGY
       v.                                 )
                                          )
THOMAS HODGSON, et al.,                    )
                                          )
       Respondents-Defendants.            )
__________________________________________)


                DEFENDANTS’ NOTICE OF ADDITIONAL DETAINEES

       Respondents-Defendants hereby update the Court regarding individuals who have come

into ICE custody at the Bristol County House of Corrections (“BCHOC”) since the initiation of

this lawsuit. Two of these individuals were not on the Excel spreadsheet provided to the Court

on or about April 15, 2020. One was not on the spreadsheet because he was transferred from

criminal custody at BCHOC on April 15, 2020, after the spreadsheet was prepared. The other

individual is expected to be transferred from criminal custody to civil immigration custody

today, so he would not have been on the April 15, 2020 spreadsheet. The three remaining

individuals were also transferred from criminal custody at BCHOC to civil immigration

detention, but were all listed on the most recent spreadsheet provided to the Court.

       The individuals are:

       1. JAVIER DE LA PAZ, GABRIEL (transferred from criminal BCHOC to civil

BCHOC on 4/15/20 );

       2. BLANCO, BACILIO (transferred from criminal BCHOC to civil BCHOC on

4/10/20);
         Case 1:20-cv-10617-WGY Document 109 Filed 04/21/20 Page 2 of 2



       3. LOPEZ-GONZALEZ, EMMANUEL (transferred from criminal BCHOC to civil

BCHOC on 4/1/20);

       4. AMADOR-GALINDO, DIEGO ISAEL (in ICE custody since 8/27/19, inadvertently

left off of the original detainee list but added to 4/15/20 list); and

       5. CRUZ SOARES, GERALDO (expected to come in to ICE custody today from state

custody at Bristol).

                                                       Respectfully submitted,


                                                       ANDREW E. LELLING,
                                                       United States Attorney

                                                 By:   /s/ Thomas E. Kanwit
                                                       Thomas E. Kanwit
                                                       Michael Sady
                                                       Assistant U.S. Attorneys
                                                       U.S. Attorney’s Office
                                                       John J. Moakley U.S. Courthouse
                                                       1 Courthouse Way, Suite 9200
                                                       Boston, MA 02210
                                                       (617) 748-3100
                                                       thomas.kanwit@usdoj.gov
       April 21, 2020                                  michael.sady@usdoj.gov




                                   CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                               /s/ Thomas E. Kanwit
Dated: April 21, 2020                                          Thomas E. Kanwit
